Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of claims 1 - 17 in the reply filed on March 31, 2022 is acknowledged.
Claims 18 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 31, 2022.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 - 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Weisskopf et al (US 2019/0098960).
With regards to claim 1, Weisskopf teaches a method of forming a bonded assembly (Abstract) comprising:
Providing a first object (Figures 9 and 11 item 12) comprising a first surface having a plurality of locking orifices formed therein (Figures 9 and 11 item 91), each of the plurality of locking orifices including an opening on the surface of the object and a cavity extending in the first object (as seen in Figures 15, 16 and 17 item 91).
Positioning an adhesive on at least one of the first surface of the first object and a second surface on a second object (Figure 9 item 13)
Positioning the first surface of the first object (Figure 9 item 12) on the second surface of the second object (Figure 9 item 11) with the adhesive between the first and second surfaces (Figure 9 item 13)
Curing the adhesive to form the bonded assembly (paragraphs 101 and 131)
With regards to claim 2, the teachings of Weisskopf are presented above. Additionally Weisskopf teaches that the method further comprises applying pressure such that the adhesive flows into the plurality of locking orifices prior to curing the adhesive (paragraph 101).
With regards to claim 3, the teachings of Weisskopf are presented above. Additionally Weisskopf teaches that the adhesive flows into the cavity extending in the first object (as seen in Figures 15, 16 and 17 item 91).
With regards to claim 4, the teachings of Weisskopf are presented above. Additionally Weisskopf teaches that a cross section of the cavity is greater than a cross section of the opening of the plurality of locking orifices (as seen in Figures 15 and 17).
With regards to claim 5, the teachings of Weisskopf are presented above. Additionally Weisskopf teaches that each of the plurality of locking cavities comprises a channel connecting the opening to the cavity, where  a cross section of the cavity is greater than a cross section of the channel (paragraph 32).
With regards to claim 6, the teachings of Weisskopf are presented above. Additionally Weisskopf teaches that the adhesive is polyurethane (paragraphs 13 and 155).
With regards to claim 7, the teachings of Weisskopf are presented above. Additionally Weisskopf teaches that the first object is a partially cured object, and where curing the adhesive to form the bonded assembly further comprises further curing the first object (paragraph 129).
With regards to claim 8, the teachings of Weisskopf are presented above. Additionally Weisskopf teaches that the bonded assembly comprises a dual-material cushion with the first object comprises a 3D printed lattice structure (paragraphs 22, 23, 69, 73) and the second object comprising foam (paragraphs 27, 67 and 161).
With regards to claim 9, the teachings of Weisskopf are presented above. Additionally Weisskopf teaches that the method can be used to create sports articles (paragraphs 3 and 4), which would include helmets.
With regards to claims 10 and 11, the teachings of Weisskopf are presented above. Additionally Weisskopf  teaches that the first object of the assembly comprises a protective layer that comprises a protective padding (paragraphs 99 and 154).
With regards to claim 12, the teachings of Weisskopf are presented above. Additionally Weisskopf teaches that the  first object comprises a cushioning lattice structure (paragraphs 22 and 23) and the second object comprises a base (paragraph 27).
With regards to claim 13, the teachings of Weisskopf are presented above. Additionally Weisskopf teaches that the method can be used to create sports articles (paragraphs 3 and 4), which would include bike handle grip, bike seat or grip cushion.
With regards to claim 14, the teachings of Weisskopf are presented above. Additionally Weisskopf teaches that the first object is a shoe midsole and the second object is a shoe upper or a shoe sole (paragraphs 17, 119, 122 and 123).
With regards to claim 15, the teachings of Weisskopf are presented above. Additionally Weisskopf teaches that the first object comprises first and second opposing sides, and the plurality of locking orifices is on a first side of the first object  (as seen in Figures 9, 11, 15, 16 and 17 items 12 and 91).
With regards to claim 16, the teachings of Weisskopf are presented above. Additionally Weisskopf teaches that the plurality of locking orifices is further on the second side of the first object (as seen in Figures 9, 11, 15, 16 and 17 items 12 and 91), the method further comprising positioning the adhesive on at least one of the second side of the first object (Figure 5 items 12 and 13) and a third surface on a third object (Figure 5 item 51) such that the adhesive (Figure 5 item 13) is cured between the first object (Figure 5 item 12) and the third object (Figure 5 item 51) to provide the bonded assembly.
With regards to claim 17, the teachings of Weisskopf are presented above. Additionally Weisskopf teaches that the first object comprises a three-dimensional printed object (paragraphs 12 and 119).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655. The examiner can normally be reached M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746